Mr. Justice Hernández
delivered the opinion of the court.
This canse originated in the Municipal Court of Mayagüez upon a complaint filed against Ramón Sánchez, Victor Eche-varria, Lorenzo Rosas, Eladio Henríquez, Juan Defilló, Manuel Franco Figueroa, and Ramón Santana, on account of being caught playing “monte,” and it terminated by a judgment acquitting Santana and convicting the rest, wno took an appeal from the same to the District Court of Mayagüez, which, after a new trial, sentenced each of the appellants on March 9 of the current year to pay a fine of $100, or in default thereof, to be imprisoned in jail for 90 days, and to pay the costs.
An appeal was also taken from this judgment, but no bill of exceptions or statement of the case has come to this Supreme Court, nor have the appellants filed any brief or made any oral argument in their defense either in person or through counsel.
A careful examination of the record does not show that the lower court has committed any error whatsoever which could vitiate the judgment rendered, but on the contrary, it appears to have been rendered in compliance with the provisions of sections 299 of the Penal Code and 322 of the Code *215of Criminal Procedure, and consequently the judgment appealed from should be affirmed, with the costs of the appeal also against the appellants.

Affirmed.

Chief Justice Quiñones and Justices Figueras', MacLeary and Wolf concurred.